Citation Nr: 0637018	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral clawing 
of the toes with callous formation, currently assigned a 10 
percent disability rating.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1970 to August 1971 appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

In a March 2005 decision, the Board denied the veteran's 
claim for an increased rating.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In August 2006, the Court granted a 
Joint Motion for Remand (Joint Motion) filed by the parties 
and thus, vacated the Board's March 2005 decision and 
remanded the matter for compliance with the instructions in 
the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion requested that the Court 
vacate and remand this case because the Board's decision was 
predicated upon a VA examination which was not adequate for 
rating purposes.  In the Joint Motion, it was noted that in 
denying the veteran's claim for a higher rating for his 
bilateral foot disability, the Board relied upon the only 
current medical evidence of record at the time which was a 
June 2002 VA examination.  The examination, however, was 
found to be inadequate for rating purposes because the 
examiner failed to address any of the criteria outlined in 
38 C.F.R. §§ 4.40, 4.45 (2006).  Although the examiner noted 
that the veteran complained of pain in his feet which 
increased with walking, the examiner did not comment on 
whether the veteran experienced additional functional loss 
due to, inter alia, weakness, fatigability, or 
incoordination.  It was noted that because the examiner did 
not address how the pain the veteran reported affected the 
"normal working movements of the [foot] with normal 
excursion, strength, speed, coordination and endurance," and 
"the functional loss, with respect to all of these 
elements," the examiner was inadequate for rating purposes.  
See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  

Thus, although further delay is regrettable, the Board finds 
that additional development is necessary prior to appellate 
review in order to comply with the Court's order.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The 
case is remanded to the RO to afford the veteran another VA 
examination that addresses the matters outlined in the Joint 
Motion.

During the pendency of this appeal, the Court held that 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) applies to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should cure any deficiency with respect to 
these matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, supra.

2.  The veteran should be afforded a VA 
examination of the veteran's service-
connected bilateral clawing of the toes 
with callous formation.  The claims folder 
must be made available to the examiner 
prior to the examination and all indicated 
diagnostic testing must be performed.  

As to each foot, the examiner should 
indicate whether there is evidence that 
all toes tend toward dorsiflexion, 
limitation of dorsiflexion at the ankles 
to a right ankle, shortened plantar 
fascia, and marked tenderness under the 
metatarsal heads; or whether there is 
evidence of marked contraction of plantar 
fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, and 
marked varus deformity.  The examiner must 
address each of the above criterion.

The examiner should also indicate identify 
any other manifestations of the veteran's 
service-connected bilateral clawing of the 
toes with callous formation.  The examiner 
should indicate whether the service-
connected disability includes unilateral 
or bilateral hallux valgus, and the degree 
of severity of the hallux valgus if 
present.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected bilateral foot 
disability is productive of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
must be so stated.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In doing so, 
the RO should consider the applicability 
of 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his attorney the 
requisite opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



